DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/24/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  None of the cited documents have been provided; instead, machine translations of the cited documents have been provided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detergent storage unit” in claim 1; “a detergent supply unit” in claim 1; “a storage device” in claim 2; “a pressure unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al.  (WO 2008/084933).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al.  (WO 2008/084933) in view of Kim et al.  (US 2013/0312463).
Regarding claim 2, Jo is relied upon as above and further discloses wherein the detergent storage unit comprises: a storage device configured to store detergent (31); a detergent introduction opening that allows introduction of detergent into the storage device (Figure 5: upper opening of 31).
Jo does not expressly disclose the storage device is located in the drawer panel; and a storage device door configured to open and close at least a portion of the detergent introduction opening.  Rather, Jo discloses that the detergent box (31) may be designed such that it can be forwardly ejected from the drawer (122; paragraph 76).
Kim discloses a detergent feeding device and washing machine including a detergent housing (700), water ports (702a) at an upper end of the housing, a housing cover (701) to cover the top of the detergent housing, and a detergent case (710) to retain detergent, the detergent case is movably installed in the detergent housing through a detergent case inserting 
Because it is known in the art to provide a drawer-type dispenser with a storage cover, as taught by Kim, and it is suggested by Jo that the detergent box may be designed as a drawer-type dispenser, and the results of the modification would be predictable, namely, use of a known dispenser design in a known application, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jo to use the detergent feeding device of Kim and to have the storage device is located in the drawer panel; and a storage device door configured to open and close at least a portion of the detergent introduction opening.
Claims 8 and 19 are considered to be taught by the combination of Jo, in view of Kim, as applied above and which results in: wherein the storage device is configured to be separated from the drawer panel (Kim: paragraph 40); wherein the storage device door is configured to protrude toward the opening of the cabinet based on the storage device door opening the detergent introduction opening (Kim: Figure 4, see direction of opening of 711e-f).

Claims 2, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al.  (WO 2008/084933) in view of Seo et al.  (US 2015/0252513).
Regarding claim 2, Jo is relied upon as above and further discloses wherein the detergent storage unit comprises: a storage device configured to store detergent (31); a detergent introduction opening that allows introduction of detergent into the storage device (Figure 5: upper opening of 31).

Seo discloses a washing machine having a detergent dispenser (Figures 7-8: 200’) located at and forming a portion of a front panel of the washing machine (Figures 7, 9, 10; note element 210).  A distribution plate (220) is provided to cover a detergent input portion (230).  
Because it is known in the art to provide a detergent dispenser forming a portion of a front cabinet, as taught by Seo, and it is disclosed by Jo that the detergent box may be forwardly ejected from the drawer, and the results of the modification would be predictable, namely, use of a known dispenser design in a known application, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jo to use the detergent feeding device of Seo and to have the storage device is located in the drawer panel; and a storage device door configured to open and close at least a portion of the detergent introduction opening.
Claims 6, 9 are considered to be met by Jo, in view of Seo, as applied above and which results in: the drawer panel has a top surface that defines the detergent introduction opening (Seo: Figure 10, upper portion of 230 is broadly and reasonably a top surface of the drawer panel); wherein the detergent supply unit comprises: a detergent supply pipe that connects the storage device to the tub (Seo: 154); and a valve configured to open and close the detergent supply pipe (Seo: 170).

Allowable Subject Matter
Claims 3-5, 7, 10-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the laundry treatment apparatus as defined by the combination of claims 1, 2, and 3; the combination of claims 1, 2, 6, and 7; the combination of claims 1, 2, and 10; or the combination of claims 1, 2, and 11.  Regarding claim 3, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Jo et al.  (WO 2008/084933), to further include the arrangement of the first body, second body, cabinet and drawer body.  Regarding claim 7, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Jo et al.  (WO 2008/084933), to further include the arrangement of the cover, connection body, and guide.  Regarding claim 10, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Jo et al.  (WO 2008/084933), to further include the arrangement of the chamber, drawer panel, flow paths, valves, and piston.  Regarding claim 11, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Jo et al.  (WO 2008/084933), to further include the arrangement of the detergent supply pipe, housing, drawer panel, and pressure unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711